USCA4 Appeal: 21-1450      Doc: 11         Filed: 01/13/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1450


        PIERO A. BUGONI, Individually,

                            Plaintiff - Appellant,

                     v.

        EMPLOYMENT BACKGROUND INVESTIGATIONS, INC.,

                            Defendant - Appellee,

                     and

        RICHARD KURLAND,

                            Defendant.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Stephanie A. Gallagher, District Judge. (1:20-cv-01133-SAG)


        Submitted: October 28, 2021                                       Decided: January 13, 2022


        Before GREGORY, Chief Judge, and KING and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Piero A. Bugoni, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1450         Doc: 11        Filed: 01/13/2022   Pg: 2 of 2




        PER CURIAM:

               Piero A. Bugoni seeks to appeal the district court’s order granting Defendants’

        motion to dismiss in part and denying it in part. This court may exercise jurisdiction only

        over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

        U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

        545-46 (1949). The order Bugoni seeks to appeal is neither a final order nor an appealable

        interlocutory or collateral order.     Accordingly, we dismiss the appeal for lack of

        jurisdiction. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      DISMISSED




                                                      2